Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0021] states, “…expected condition in which or more or more autonomous…” and should likely say,  --…expected conditions in which one or more autonomous…-- Examiner notes that applicant amended paragraph [0021], but replaced “or more” with the same phrase of “or more.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8-10, 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antonio (GB 2579022 A).
Regarding claim 1, Antonio teaches,
A vehicle having an autonomous driving function (a vehicle control system and method for a vehicle operable in an autonomous mode [pg. 1 ln. 7-8]), the vehicle comprising: 
a processor disposed at least partly within the vehicle (at least one electronic processor [pg. 2 ln. 12]); 
a sensor disposed at least partly within the vehicle, the sensor in data communication with the processor and operable to detect a condition of an environment in which the vehicle is operating (The sensing means outputs to the control system 200 environment information indicative of the environment in the vicinity of the host vehicle 10. [pg. 8 ln. 1-2] Examiner notes the control system 200, includes the processor);
a brake system (The brake control actuator 316 [pg. 6 ln. 24]) in data communication with the processor (The brake control actuator 316 may be operated in dependence on an output signal such as a brake demand signal output from the control system 200 [pg. 6 ln. 24-25] Examiner notes the control system 200, includes the processor) and operable to generate a driver- brake signal indicating driver operation of the brake system (Additionally or alternatively, the user readiness signal may be transmitted in dependence on user actuation of a vehicle control such as the… brake pedal [pg. 25 ln. 21-23]) and receive a braking-control signal from the processor (The brake control actuator 316 may be operated in dependence on an output signal such as a brake demand signal output from the control system 200, in the autonomous mode. [pg. 6 ln. 24-25] Examiner notes the control system 200 includes the processor), the brake system operable to apply a retardant force against the motion of the vehicle (to increase braking to reduce a speed of the host vehicle [pg. 2 ln. 34] Examiner notes that to reduce speed the brake system would be used); and 
a steering system (The actuators may comprise a steering control actuator 314. The steering control actuator is part of a steering subsystem of the host vehicle 10 [pg. 7 ln. 6-7]) in data communication with the processor (The steering control actuator 314 may be operated in dependence on an output signal such as a steering signal output from the control system 200, in the autonomous mode. [pg. 7 ln. 19-20] Examiner notes the control system 200 includes the processor) and operable to generate a driver- steering signal indicating driver operation of the steering system (Additionally or alternatively, the user readiness signal may be transmitted in dependence on user actuation of a vehicle control such as the steering wheel [pg. 25 ln. 21-23]) and receive a steering-control signal from the processor (The steering control actuator 314 may be operated in dependence on an output signal such as a steering signal output from the control system 200, in the autonomous mode. [pg. 7 ln. 19-20] Examiner notes the control system 200 includes the processor), wherein 
the processor is operable to receive data from the sensor and detect a takeover condition warranting driver takeover within the data (The occupant may be determined to be non-responsive in dependence on a failure by the occupant to take control of the host vehicle during a handover process from the autonomous mode to a non-autonomous mode of the host vehicle. [pg. 3 ln. 8-10] Examiner notes that Information indicative of the awareness of the occupant may be obtained from one or more user sensors [pg. 17 ln. 29-30]), the processor further operable to respond to a detected takeover condition by initiating a timer (The control system 200 may be configured to determine whether a user readiness signal has been received within a predetermined period of time from the user prompt signal. For example, the predetermined period of time may be from the range approximately 10 seconds to several minutes [pg. 25 ln. 27-29]) and initiating a active-stop mode when the timer reaches a threshold value before the processor receives the driver-brake signal or the driver-steering signal, the active-stop mode (The driver may be determined to be non-responsive in dependence on the driver being detected as unconscious and/or in dependence on a failure by the driver to take control of the host vehicle 10 during the handover process from the autonomous mode to a non-autonomous mode of the host vehicle 10. For example, the driver may fail to take the prompted action. [pg. 28 ln. 25-28]) comprising designating a stopping point for the vehicle (determine the target stop location [pg. 2 ln. 25]), navigating to the stopping point, and stopping the vehicle at the stopping point (causing control of a direction of the host vehicle to cause the host vehicle to perform at least a lane change from a first lane to a second lane while stopping. [pg. 3 ln. 25-27]).
wherein the stopping point is designated based on optimization factors including proximity to the vehicle (Checking for a designated stopping location may comprise determining at least one constraint for when and/or where the host vehicle 10 must stop; and determining the designated stopping location only if the location of the designated stopping location satisfies the constraint. The constraint may require the designated stopping location to be proximal to the host vehicle 10. The constraint may comprise a time and/or distance limit. [pg. 30 ln. 25-29]), predicted safety of stopping at a potential point (Checking for a designated stopping location may comprise searching for a hard shoulder and/or an emergency refuge area and/or a layby. Such locations are designated for stopping at least because they are not open to traffic and/or may be for emergencies only. [pg. 30 ln. 11-13] Examiner interprets selecting an emergency location or location not open to traffic as selecting a location based on safety), and ease of navigation to the stopping point (Checking for a designated stopping location may comprise searching for a hard shoulder and/or an emergency refuge area and/or a layby. Such locations are designated for stopping at least because they are not open to traffic and/or may be for emergencies only… Checking for a designated stopping location may comprise determining at least one constraint for when and/or where the host vehicle 10 must stop … The constraint may comprise a time and/or distance limit. [pg. 30 ln. 11-13 and 25-29] Examiner interprets finding a stopping location that requires the least time to reach as finding a stopping location that is easy to navigate to).
Regarding claim 5, Antonio teaches,
The vehicle of claim 1, wherein 
the takeover condition comprises a sensor fault condition (The fault may comprise one or more of: power failure; communication failure; or sensor failure. [pg. 3 ln. 5-6]).
Regarding claim 6, Antonio teaches,
The vehicle of claim 1, further comprising
 a mover-operation system operable to receive a mover-control signal from the processor (The acceleration control actuator 312 may be operated in dependence on an output signal such as a torque demand signal output from the control system 200, in the autonomous mode. [pg. 7 ln. 2-4] Examiner notes that the acceleration control actuator 312… is a… means for controlling a torque output of the prime mover [pg. 6 ln. 29-31]).
Regarding claim 8, Antonio teaches,
A method of autonomous braking of a vehicle (The brake control actuator 316 may be operated… in the autonomous mode. [pg. 6 ln. 24-25]) having an autonomous function (a vehicle control system and method for a vehicle operable in an autonomous mode [pg. 1 ln. 7-8]), the method having the steps of: 
indicating to a driver the initiation of the driver-takeover mode (one further signal indicative of a requirement to switch from the autonomous mode to the non-autonomous mode [pg. 24 ln. 21-22])… The control system 200 may be configured to cause output of a user prompt signal in dependence on the further signal [pg. 24 ln. 28-29]) and starting a timer upon the indication (The control system 200 may be configured to determine whether a user readiness signal has been received within a predetermined period of time from the user prompt signal [pg. 25 ln. 27-28]); and 
initiating a driver-takeover mode in response to detection of a condition warranting driver takeover (The control system 200 may be configured to receive at least one further signal indicative of a requirement to switch from the autonomous mode to the non-autonomous mode. [pg. 24 ln. 21-22]);
initiating an active-stop mode in response to the timer achieving a threshold value without driver input (The driver may be determined to be non-responsive in dependence on the driver being detected as unconscious and/or in dependence on a failure by the driver to take control of the host vehicle 10 during the handover process from the autonomous mode to a non-autonomous mode of the host vehicle 10. For example, the driver may fail to take the prompted action. [pg. 28 ln. 25-28]), wherein R386338 CC
the active-stop mode operation comprises designating a stopping point for the vehicle (determine the target stop location [pg. 2 ln. 25]), navigating the vehicle to the stopping point, and stopping the vehicle at the stopping point (causing control of a direction of the host vehicle to cause the host vehicle to perform at least a lane change from a first lane to a second lane while stopping. [pg. 3 ln. 25-27]).  
wherein the stopping point is designated based on optimization factors including proximity to the vehicle (Checking for a designated stopping location may comprise determining at least one constraint for when and/or where the host vehicle 10 must stop; and determining the designated stopping location only if the location of the designated stopping location satisfies the constraint. The constraint may require the designated stopping location to be proximal to the host vehicle 10. The constraint may comprise a time and/or distance limit. [pg. 30 ln. 25-29]), predicted safety of stopping at a potential point (Checking for a designated stopping location may comprise searching for a hard shoulder and/or an emergency refuge area and/or a layby. Such locations are designated for stopping at least because they are not open to traffic and/or may be for emergencies only. [pg. 30 ln. 11-13] Examiner interprets selecting an emergency location or location not open to traffic as selecting a location based on safety), and ease of navigation to the stopping point (Checking for a designated stopping location may comprise searching for a hard shoulder and/or an emergency refuge area and/or a layby. Such locations are designated for stopping at least because they are not open to traffic and/or may be for emergencies only… Checking for a designated stopping location may comprise determining at least one constraint for when and/or where the host vehicle 10 must stop … The constraint may comprise a time and/or distance limit. [pg. 30 ln. 11-13 and 25-29] Examiner interprets finding a stopping location that requires the least time to reach as finding a stopping location that is easy to navigate to).
Regarding claim 9, Antonio teaches,
The method of claim 8, wherein 
the condition warranting driver takeover comprises detection of a sensor fault condition (The fault may comprise one or more of: power failure; communication failure; or sensor failure. [pg. 3 ln. 5-6]).
Regarding claim 10, Antonio teaches,
The method of claim 8, wherein 
the condition warranting driver takeover comprises detection of an anomalous sensor condition (The fault may comprise one or more of: power failure; communication failure; or sensor failure. [pg. 3 ln. 5-6] Examiner interprets anomalous sensor condition to include a sensor fault).
Regarding claim 14, Antonio teaches,
An autonomous-stopping system for a vehicle, the system comprising: 
a processor (at least one electronic processor [pg. 2 ln. 12]); 
a sensor in data communication with the processor, the sensor operable to detect a condition of an environment in which the vehicle is operating (The sensing means outputs to the control system 200 environment information indicative of the environment in the vicinity of the host vehicle 10. [pg. 8 ln. 1-2] Examiner notes the control system 200, includes the processor); 
a brake system (The brake control actuator 316 [pg. 6 ln. 24]) in data communication with the processor (The brake control actuator 316 may be operated in dependence on an output signal such as a brake demand signal output from the control system 200 [pg. 6 ln. 24-25] Examiner notes the control system 200, includes the processor) and operable to generate a driver- brake signal indicating driver operation of the brake system (Additionally or alternatively, the user readiness signal may be transmitted in dependence on user actuation of a vehicle control such as the… brake pedal [pg. 25 ln. 21-23]) and receive a braking-control signal from the processor (The brake control actuator 316 may be operated in dependence on an output signal such as a brake demand signal output from the control system 200, in the autonomous mode. [pg. 6 ln. 24-25] Examiner notes the control system 200 includes the processor); and 
a steering system (The actuators may comprise a steering control actuator 314. The steering control actuator is part of a steering subsystem of the host vehicle 10 [pg. 7 ln. 6-7]) in data communication with the processor (The steering control actuator 314 may be operated in dependence on an output signal such as a steering signal output from the control system 200, in the autonomous mode. [pg. 7 ln. 19-20] Examiner notes the control system 200 includes the processor) and operable to generate a driver- steering signal indicating driver operation of the steering system (Additionally or alternatively, the user readiness signal may be transmitted in dependence on user actuation of a vehicle control such as the steering wheel [pg. 25 ln. 21-23]) and receive a steering-control signal from the processor (The steering control actuator 314 may be operated in dependence on an output signal such as a steering signal output from the control system 200, in the autonomous mode. [pg. 7 ln. 19-20] Examiner notes the control system 200 includes the processor), wherein 
the processor is operable to receive data from the sensor and detect a takeover condition warranting driver takeover within the data (The occupant may be determined to be non-responsive in dependence on a failure by the occupant to take control of the host vehicle during a handover process from the autonomous mode to a non-autonomous mode of the host vehicle. [pg. 3 ln. 8-10] Examiner notes that Information indicative of the awareness of the occupant may be obtained from one or more user sensors [pg. 17 ln. 29-30]), the processor further operable to respond to a detected takeover condition by initiating a timer (The control system 200 may be configured to determine whether a user readiness signal has been received within a predetermined period of time from the user prompt signal. For example, the predetermined period of time may be from the range approximately 10 seconds to several minutes [pg. 25 ln. 27-29]) and initiating a active-stop mode when the timer reaches a threshold value before the processor receives the driver-brake signal or the driver-steering signal, the active-stop mode (The driver may be determined to be non-responsive in dependence on the driver being detected as unconscious and/or in dependence on a failure by the driver to take control of the host vehicle 10 during the handover process from the autonomous mode to a non-autonomous mode of the host vehicle 10. For example, the driver may fail to take the prompted action. [pg. 28 ln. 25-28]) comprising designating a stopping point for the vehicle (determine the target stop location [pg. 2 ln. 25]), navigating to the stopping point, and stopping the vehicle at the stopping point (causing control of a direction of the host vehicle to cause the host vehicle to perform at least a lane change from a first lane to a second lane while stopping. [pg. 3 ln. 25-27]).
wherein the stopping point is designated based on optimization factors including proximity to the vehicle (Checking for a designated stopping location may comprise determining at least one constraint for when and/or where the host vehicle 10 must stop; and determining the designated stopping location only if the location of the designated stopping location satisfies the constraint. The constraint may require the designated stopping location to be proximal to the host vehicle 10. The constraint may comprise a time and/or distance limit. [pg. 30 ln. 25-29]), predicted safety of stopping at a potential point (Checking for a designated stopping location may comprise searching for a hard shoulder and/or an emergency refuge area and/or a layby. Such locations are designated for stopping at least because they are not open to traffic and/or may be for emergencies only. [pg. 30 ln. 11-13] Examiner interprets selecting an emergency location or location not open to traffic as selecting a location based on safety), and ease of navigation to the stopping point (Checking for a designated stopping location may comprise searching for a hard shoulder and/or an emergency refuge area and/or a layby. Such locations are designated for stopping at least because they are not open to traffic and/or may be for emergencies only… Checking for a designated stopping location may comprise determining at least one constraint for when and/or where the host vehicle 10 must stop … The constraint may comprise a time and/or distance limit. [pg. 30 ln. 11-13 and 25-29] Examiner interprets finding a stopping location that requires the least time to reach as finding a stopping location that is easy to navigate to).
Regarding claim 18, Antonio teaches,
The autonomous-stopping system of claim 14, wherein 
the takeover condition comprises a sensor fault condition (The fault may comprise one or more of: power failure; communication failure; or sensor failure. [pg. 3 ln. 5-6]).
Regarding claim 19, Antonio teaches,
The autonomous-stopping system of claim 14, further comprising 
a mover-operation system operable to receive a mover-control signal from the processor (The acceleration control actuator 312 may be operated in dependence on an output signal such as a torque demand signal output from the control system 200, in the autonomous mode. [pg. 7 ln. 2-4] Examiner notes that the acceleration control actuator 312… is a… means for controlling a torque output of the prime mover [pg. 6 ln. 29-31]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 7, 12, 13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Antonio (GB 2579022 A) in view of Carpenter (US 20180362029 A1).
Regarding claim 2, Antonio teaches the vehicle as claimed and detailed above with respect to claim 1,
Antonio does not teach on the processor is further operable to detect a condition warranting an emergency stop within the data and initiate an emergency-brake mode in response to detection of a condition warranting an emergency stop, the emergency-brake mode comprising braking until the vehicle comes to a stop. However, Carpenter teaches on an automatic emergency braking (AEB) system comprising,
the processor is further operable to detect a condition warranting an emergency stop within the data (The AEB system 60 initiates the AEB event based on sensor data from the vehicle sensor network 50 relating towards detected objects surrounding the vehicle 10 [0025] Examiner notes AEB stands for automatic emergency braking) and initiate an emergency-brake mode in response to detection of the condition warranting an emergency stop (an automatic emergency braking (AEB) system configured to automatically initiate an AEB event and a brake controller in communication with the AEB system that is configured to automatically actuate a braking system of the vehicle [0006]), the emergency-brake mode comprising braking until the vehicle comes to a stop (the AEB system 60 can instruct the brake controller 40 to bring the vehicle 10 to a complete stop [0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Antonio by implementing the automatic emergency braking system taught by Carpenter. One of ordinary skill in the art would have been motivated to make this modification in order to automatically apply the vehicle's brakes when an imminent collision is detected in an attempt to avoid the collision, when possible, or to mitigate the severity of the crash if avoidance is not possible [0002].
Regarding claim 3, Antonio and Carpenter teach the vehicle as claimed and detailed above with respect to claim 2,
Antonio does not teach the condition warranting an emergency stop comprises a predicted collision. However, Carpenter teaches on an automatic emergency braking (AEB) system comprising,
the condition warranting an emergency stop comprises a predicted collision (initiates the AEB event based on collision data from a vehicle sensor network [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Antonio by implementing the automatic emergency braking system taught by Carpenter. One of ordinary skill in the art would have been motivated to make this modification in order to automatically apply the vehicle's brakes when an imminent collision is detected in an attempt to avoid the collision, when possible, or to mitigate the severity of the crash if avoidance is not possible [0002].
Regarding claim 7, Antonio teaches the vehicle as claimed and detailed above with respect to claim 6,
Antonio does not teach the processor is further operable to detect a condition warranting an emergency stop within the data and initiate an emergency-brake mode in response to detection of a condition warranting an emergency stop, the emergency-brake mode comprising disabling the prime mover. However, Carpenter teaches on an automatic emergency braking (AEB) system comprising,
the processor is further operable to detect a condition warranting an emergency stop within the data (The AEB system 60 initiates the AEB event based on sensor data from the vehicle sensor network 50 relating towards detected objects surrounding the vehicle 10 [0025]) and initiate an emergency-brake mode in response to detection of the condition warranting an emergency stop (an automatic emergency braking (AEB) system configured to automatically initiate an AEB event and a brake controller in communication with the AEB system that is configured to automatically actuate a braking system of the vehicle [0006]), the emergency-brake mode comprising disabling the prime mover (The method further includes automatically actuating the clutch to disengage the engine from the manual transmission and continuing to actuate the clutch for the duration of the AEB event [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Antonio by implementing the automatic emergency braking and engine disengagement taught by Carpenter. One of ordinary skill in the art would have been motivated to make this modification in order to automatically apply the vehicle's brakes when an imminent collision is detected in an attempt to avoid the collision, when possible, or to mitigate the severity of the crash if avoidance is not possible [0002].
Regarding claim 12, Antonio teaches the method as claimed and detailed above with respect to claim 8,
Antonio does note teach the emergency-brake mode further comprises disabling a prime mover of the vehicle. However, Carpenter teaches on an automatic emergency braking (AEB) system comprising,
the emergency-brake mode further comprises disabling a prime mover of the vehicle (The method further includes automatically actuating the clutch to disengage the engine from the manual transmission and continuing to actuate the clutch for the duration of the AEB event [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Antonio by implementing the automatic emergency braking and engine disengagement taught by Carpenter. One of ordinary skill in the art would have been motivated to make this modification in order to automatically apply the vehicle's brakes when an imminent collision is detected in an attempt to avoid the collision, when possible, or to mitigate the severity of the crash if avoidance is not possible [0002].
Regarding claim 13, Antonio teaches the method as claimed and detailed above with respect to claim 8,
Antonio does not teach the condition warranting an emergency stop comprises a predicted collision. However, Carpenter teaches on an automatic emergency braking (AEB) system comprising,
the condition warranting an emergency stop comprises a predicted collision (initiates the AEB event based on collision data from a vehicle sensor network [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Antonio by implementing the automatic emergency braking and engine disengagement taught by Carpenter. One of ordinary skill in the art would have been motivated to make this modification in order to automatically apply the vehicle's brakes when an imminent collision is detected in an attempt to avoid the collision, when possible, or to mitigate the severity of the crash if avoidance is not possible [0002].
Regarding claim 15, Antonio teaches the system as claimed and detailed above with respect to claim 14,
Antonio does not teach the processor is further operable to detect a condition warranting an emergency stop within the data and initiate an emergency-brake mode in response to detection of a condition warranting an emergency stop, the emergency-brake mode comprising braking until the vehicle comes to a stop. However, Carpenter teaches on an automatic emergency braking (AEB) system comprising,
the processor is further operable to detect a condition warranting an emergency stop within the data (The AEB system 60 initiates the AEB event based on sensor data from the vehicle sensor network 50 relating towards detected objects surrounding the vehicle 10 [0025] Examiner notes AEB stands for automatic emergency braking) and initiate an emergency-brake mode in response to detection of the condition warranting an emergency stop (an automatic emergency braking (AEB) system configured to automatically initiate an AEB event and a brake controller in communication with the AEB system that is configured to automatically actuate a braking system of the vehicle [0006]), the emergency-brake mode comprising braking until the vehicle comes to a stop (the AEB system 60 can instruct the brake controller 40 to bring the vehicle 10 to a complete stop [0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Antonio by implementing the automatic emergency braking and engine disengagement taught by Carpenter. One of ordinary skill in the art would have been motivated to make this modification in order to automatically apply the vehicle's brakes when an imminent collision is detected in an attempt to avoid the collision, when possible, or to mitigate the severity of the crash if avoidance is not possible [0002].
Regarding claim 16, Antonio teaches the system as claimed and detailed above with respect to claim 15,
Antonio does not teach the condition warranting an emergency stop comprises a predicted collision. However, Carpenter teaches on an automatic emergency braking (AEB) system comprising,
the condition warranting an emergency stop comprises a predicted collision (initiates the AEB event based on collision data from a vehicle sensor network [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Antonio by implementing the automatic emergency braking and engine disengagement taught by Carpenter. One of ordinary skill in the art would have been motivated to make this modification in order to automatically apply the vehicle's brakes when an imminent collision is detected in an attempt to avoid the collision, when possible, or to mitigate the severity of the crash if avoidance is not possible [0002].
 Regarding claim 20, Antonio teaches the system as claimed and detailed above with respect to claim 14,
Antonio does not teach the processor is further operable to detect a condition warranting an emergency stop within the data and initiate an emergency-brake mode in response to detection of a condition warranting an emergency stop, the emergency-brake mode comprising disabling the prime mover. However, Carpenter teaches on an automatic emergency braking (AEB) system comprising,
the processor is further operable to detect a condition warranting an emergency stop within the data (The AEB system 60 initiates the AEB event based on sensor data from the vehicle sensor network 50 relating towards detected objects surrounding the vehicle 10 [0025]) and initiate an emergency-brake mode in response to detection of the condition warranting an emergency stop (an automatic emergency braking (AEB) system configured to automatically initiate an AEB event and a brake controller in communication with the AEB system that is configured to automatically actuate a braking system of the vehicle [0006]), the emergency-brake mode comprising disabling the prime mover (The method further includes automatically actuating the clutch to disengage the engine from the manual transmission and continuing to actuate the clutch for the duration of the AEB event [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Antonio by implementing the automatic emergency braking and engine disengagement taught by Carpenter. One of ordinary skill in the art would have been motivated to make this modification in order to automatically apply the vehicle's brakes when an imminent collision is detected in an attempt to avoid the collision, when possible, or to mitigate the severity of the crash if avoidance is not possible [0002].
Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Antonio (GB 2579022 A) in view of Carpenter (US 20180362029 A1) in further view of Foerster (US 8942904 B2).
Regarding claim 4, Antonio teaches the vehicle as claimed and detailed above with respect to claim 1,
Antonio does not teach the emergency-brake mode may override other operational modes of the processor. However, Foerster teaches on an emergency brake assistance system comprising,
the emergency-brake mode may override other operational modes of the processor (Thus the driver's acceleration command when setting the vehicle in motion temporarily cannot override an automatic actuation of the emergency brake system [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Antonio by implementing the emergency braking override taught by Foerster. One of ordinary skill in the art would have been motivated to make this modification in order to assist drivers in possible rear-end collision.
Regarding claim 11, Antonio teaches the method as claimed and detailed above with respect to claim 8,
Antonio does not teach at any point after the step of initiating a driver-takeover mode further having a step of initiating an emergency-brake mode in response to detection of a condition warranting an emergency stop. However, Carpenter teaches on an automatic emergency braking (AEB) system comprising,
at any point after the step of initiating a driver-takeover mode (These systems first alert the driver 14 to take corrective action to avoid the crash. If the driver's 14 response is not sufficient to avoid the crash, the AEB system 60 instructs the brake controller 40 to automatically apply the brakes. [0021]) further having a step of initiating an emergency-brake mode in response to detection of a condition warranting an emergency stop (an automatic emergency braking (AEB) system configured to automatically initiate an AEB event and a brake controller in communication with the AEB system that is configured to automatically actuate a braking system of the vehicle [0006]), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Antonio by implementing the automatic emergency braking and engine disengagement taught by Carpenter. One of ordinary skill in the art would have been motivated to make this modification in order to automatically apply the vehicle's brakes when an imminent collision is detected in an attempt to avoid the collision, when possible, or to mitigate the severity of the crash if avoidance is not possible [0002].
Antonio does not teach the emergency-brake mode comprising circumventing the method and braking until the condition warranting an emergency stop subsides. However, Foerster teaches on an emergency brake assistance system comprising,
the emergency-brake mode comprising circumventing the method and braking until the condition warranting an emergency stop subsides (The electronic brake system 22 builds up a corresponding brake pressure in the vehicle brakes after receiving the brake intervention signal 20 in order to decelerate the vehicle in such a manner that a collision can be avoided [Col. 5 Ln. 52-56] Examiner interprets the collision being avoided as the condition warranting an emergency stop subsiding).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Antonio by implementing the emergency braking override taught by Foerster. One of ordinary skill in the art would have been motivated to make this modification in order to assist drivers in possible rear-end collision.
Regarding claim 17, Antonio teaches the system as claimed and detailed above with respect to claim 15,
Antonio does not teach the emergency-brake mode may override other operational modes of the processor. However, Foerster teaches on an emergency brake assistance system comprising,
the emergency-brake mode may override other operational modes of the processor (Thus the driver's acceleration command when setting the vehicle in motion temporarily cannot override an automatic actuation of the emergency brake system [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Antonio by implementing the emergency braking override taught by Foerster. One of ordinary skill in the art would have been motivated to make this modification in order to assist drivers in possible rear-end collision.
Response to Arguments
Applicant’s arguments, see page 9, filed 07/01/2022, with respect to paragraph [0004] have been fully considered and are persuasive.  The objection of [0004] has been withdrawn. Examiner notes that paragraph [0021] is still objected to.
Applicant’s arguments, see page 10, filed 07/01/2022, with respect to claims 1, 2, 7, 8, 14, 15, and 20 have been fully considered and are persuasive.  The 112 rejection of these claims has been withdrawn.
Applicant argues that in claim 1 (and similar independent claims 8 and 14) the amended limitation of, “wherein the stopping point is designated based on optimization factors including proximity to the vehicle, predicted safety of stopping at a potential point, and ease of navigation to the stopping point…” is not taught by Antonio or the combination of Antonio with Carpenter or Forester. Examiner respectfully disagrees and in the 102 rejection above has cited relevant paragraphs of Antonio where this limitation is taught. 
Applicant further stated that Antonio determines only, “a singular suitable location from a selection of predetermined potential target stopping locations… in contrast the invention as claimed utilizes a plurality of optimizations for designation of a suitable stopping location: there is not requirement that the stopping location comprise a particular predetermined type of stopping point.” Examiner points to page 30 of Antonio where lines 20-21 specifically state that a designated stopping location may be selected from a plurality of candidate stop locations. Applicant correctly pointed out that these stopping locations may include a hard should and/or an emergency refuge are and/or a layby as was mentioned in lines 11-12 of Antonio; however, Antonio offers those as examples not hard predetermined options; Antonio further others candidate locations that my be based on proximity, time to reach the location, designated parking spots, map data, etc. (see lines 15-34 of page 30 of Antonio).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666